Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The amendment filed on 12/15/2021, responding to the office action mailed on 9/21/2021, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 9-28.

Allowable Subject Matter
Claims 9-28 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 9-16 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 9 that recites a display panel particularly with wherein the color light filter is between the diffusion film and the first surface in combination with other elements of the claim 9.

Claims 17-24 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 17 that 

Claims 25-28 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 25 that recites a display panel production method particularly with etching a fourth surface of the substrate to reduce a thickness of the substrate to a first thickness; attaching the fourth surface of the substrate to a fifth surface of a protection board, wherein a sum of a thickness of the protection board and the first thickness is within a range of 0.1 millimeter to 0.3 millimeter; and attaching a sixth surface of the protection board to the third surface in combination with other elements of the claim 25.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on 9:00 AM-6:00 PM. If 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/     Primary Examiner, Art Unit 2896